THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. IT MAY NOT BE SOLD OR OFFERED FOR SALE IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR THE AVAILABILITY OF AN
EXEMPTION FROM REGISTRATION UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

THIS WARRANT HAS BEEN ISSUED OR SOLD IN RELIANCE ON PARAGRAPH (13) OF CODE
SECTION 10-5-9 OF THE GEORGIA SECURITIES ACT OF 1973 AND MAY NOT BE SOLD OR
TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.


STOCK SUBSCRIPTION WARRANT


TO PURCHASE COMMON STOCK OF
NBOG BANCORPORATION, INC. (THE “COMPANY”)

Date of Initial Issuance:     April 23, 2007     Number of Shares:   738,008  
Initial Warrant Price:   $2.71  

        THIS CERTIFIES THAT for value received, WILLIAM R. BLANTON, an
individual, or his registered assigns (hereinafter called the “Holder”), is
entitled to purchase from the Company seven hundred thirty-eight thousand and
eight (738,008) shares of common stock, no par value, of the Company (the
“Common Stock”), at the Warrant Price, payable as provided herein. The exercise
of this Warrant shall be subject to the provisions, limitations and restrictions
herein contained, and may be exercised in whole or in part.


SECTION 1.        DEFINITIONS.

        For all purposes of this Warrant, the following terms shall have the
meanings indicated:

        “Agreement” shall mean the Stock Purchase Agreement dated as of January
23, 2007, between the Company, The National Bank of Gainesville, a wholly-owned
subsidiary of the Company and the Holder, as purchaser.

        “Common Stock” shall mean and include the Company’s authorized common
stock, no par value, as constituted at the date hereof.

        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        “Securities Act” shall mean the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------

        “Warrant Price” shall mean $2.71 per share, subject to adjustment in
accordance with Section 5 hereof.

        “Warrants” shall mean this Warrant and any other Warrant or Warrants
issued in connection with the Agreement to the original holder of this Warrant
or any transferees from such original holder or this Holder.

        “Warrant Shares” shall mean shares of Common Stock purchased or
purchasable by the Holder of this Warrant upon the exercise hereof.


SECTION 2.        EXERCISE OF WARRANT.

                 2.1       Procedure for Exercise of Warrant. To exercise this
Warrant in whole or in part (but not as to any fractional share of Common
Stock), the Holder shall deliver to the Company at its office referred to in
Section 12 hereof at any time and from time to time: (i) the Notice of Exercise
in the form attached hereto, (ii) cash, certified or official bank check payable
to the order of the Company, wire transfer of funds to the Company’s account, or
cancellation of any indebtedness of the Company to the Holder (or any
combination of any of the foregoing) in the amount of the Warrant Price for each
share being purchased, and (iii) this Warrant. Notwithstanding any provisions
herein to the contrary, if the Current Market Price (as defined in Section 5) is
greater than the Warrant Price (at the date of calculation, as set forth below),
in lieu of exercising this Warrant as hereinabove permitted, the Holder may
elect to receive shares of Common Stock equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the office of the Company referred to in Section 12 hereof, together
with the Notice of Exercise, in which event the Company shall issue to the
Holder that number of shares of Common Stock computed using the following
formula:

CS = WCS x (CMP-WP)
CMP

Where

  CS equals the number of shares of Common Stock to be issued to the Holder


  WCS equals the number of shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the portion of the
Warrant being exercised (at the date of such calculation)


  CMP equals the Current Market Price (at the date of such calculation)


  WP equals the Warrant Price (as adjusted to the date of such calculation)


In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the shares of Common Stock so purchased,
registered in the name of the Holder or such other name or names as may be
designated by the Holder, shall be delivered to the Holder hereof

-2-

--------------------------------------------------------------------------------

within a reasonable time, not exceeding fifteen (15) days, after the rights
represented by this Warrant shall have been so exercised; and, unless this
Warrant has expired, a new Warrant representing the number of shares (except a
remaining fractional share), if any, with respect to which this Warrant shall
not then have been exercised shall also be issued to the Holder hereof within
such time. The person in whose name any certificate for shares of Common Stock
is issued upon exercise of this Warrant shall for all purposes be deemed to have
become the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price and any applicable taxes was made,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is a date when the stock transfer books of
the Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

                  2.2       Transfer Restriction Legend. Each certificate for
Warrant Shares shall bear the following legend (and any additional legend
required by (i) any applicable state securities laws and (ii) any securities
exchange upon which such Warrant Shares may, at the time of such exercise, be
listed) on the face thereof unless at the time of exercise such Warrant Shares
shall be registered under the Securities Act:

  “The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and
may not be sold or transferred in the absence of such registration or an
exemption therefrom under said Act.”


Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for the holder thereof (which counsel shall be reasonably satisfactory
to counsel for the Company) the securities represented thereby are not, at such
time, required by law to bear such legend.

SECTION 3.          Covenants as to Common Stock. The Company covenants and
agrees that all shares of Common Stock that may be issued upon the exercise of
the rights represented by this Warrant shall, upon issuance, be validly issued,
fully paid and nonassessable, and free from all taxes, liens and charges with
respect to the issue thereof. The Company further covenants and agrees that it
shall pay when due and payable any and all federal and state taxes which may be
payable in respect of the issue of this Warrant or any Common Stock or
certificates therefor issuable upon the exercise of this Warrant. The Company
further covenants and agrees that the Company shall at all times have authorized
and reserved, free from preemptive rights, a sufficient number of shares of
Common Stock to provide for the exercise of the rights represented by this
Warrant. The Company further covenants and agrees that if any shares of capital
stock to be reserved for the purpose of the issuance of shares upon the exercise
of this Warrant require registration with or approval of any governmental
authority under any federal or state law before such shares may be validly
issued or delivered upon exercise, then the Company shall in good faith and as
expeditiously as possible endeavor to secure such registration or approval, as
the case

-3-

--------------------------------------------------------------------------------

may be. If and so long as the Common Stock issuable upon the exercise of this
Warrant is listed on any national securities exchange, the Company shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
exercise of this Warrant.

SECTION 4.          Adjustment of Number of Shares.Upon each adjustment of the
Warrant Price as provided in Section 5, the Holder shall thereafter be entitled
to purchase, at the Warrant Price resulting from such adjustment, the number of
shares (calculated to the nearest tenth of a share) obtained by multiplying the
Warrant Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment and
dividing the product thereof by the Warrant Price resulting from such
adjustment.

SECTION 5.          Adjustment of Warrant Price. The Warrant Price shall be
subject to adjustment from time to time as follows:

                  (i)     If the Company shall at any time or from time to time
issue shares of Common Stock other than Excluded Stock (as hereinafter defined)
without consideration or for a consideration per share less than the Warrant
Price in effect immediately prior to the issuance of such Common Stock, the
Warrant Price in effect immediately prior to each such issuance or adjustment
shall forthwith (except as provided in this clause (i)) be adjusted to a price
equal to the consideration per share for which such additional shares of Common
Stock are so issued.

For the purposes of any adjustment of the Warrant Price pursuant to this clause
(i), the following provisions shall be applicable:

1.  

In the case of the issuance of Common Stock for cash, the consideration shall be
deemed to be the amount of cash paid therefor after deducting therefrom any
discounts, commissions or other expenses allowed, paid or incurred by the
Company for any underwriting or otherwise in connection with the issuance and
sale thereof.


2.  

In the case of the issuance of Common Stock for a consideration in whole or in
part other than cash, the consideration other than cash shall be deemed to be
the fair market value thereof as determined by the Board of Directors of the
Company, irrespective of any accounting treatment; provided, however, that such
fair market value as determined by the Board of Directors, together with any
cash consideration being paid, shall not exceed the aggregate Current Market
Price (as hereinafter defined) of the shares of Common Stock being issued.


3.  

In the case of the issuance of (i) options to purchase or rights to subscribe
for Common Stock, (ii) securities or obligations by their terms convertible into
or exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities or obligations:


-4-

--------------------------------------------------------------------------------

(A)  

the aggregate maximum number of shares of Common Stock deliverable upon exercise
of such options to purchase or rights to subscribe for Common Stock shall be
deemed to have been issued at the time such options or rights were issued and
for a consideration equal to the consideration (determined in the manner
provided in subdivisions (1) and (2) above with the proviso in subdivision (2)
being applied to the number of shares of Common Stock deliverable upon such
exercise), if any, received by the Company upon the issuance of such options or
rights plus the minimum purchase price provided in such options or rights for
the Common Stock covered thereby;


(B)  

the aggregate maximum number of shares of Common Stock deliverable upon
conversion of or in exchange for any such convertible or exchangeable securities
or obligations or upon the exercise of options to purchase or rights to
subscribe for such convertible or exchangeable securities or obligations and
subsequent conversions or exchanges thereof shall be deemed to have been issued
at the time such securities or obligations were issued or such options or rights
were issued and for a consideration equal to the consideration received by the
Company for any such securities or obligations and related options or rights
(excluding any cash received on account of accrued interest or accrued
dividends), plus the additional consideration, if any, to be received by the
Company upon the conversion or exchange of such securities or obligations or the
exercise of any related options or rights (the consideration in each case to be
determined in the manner provided in subdivisions (1) and (2) above with the
proviso in subdivision (2) being applied to the number of shares of Common Stock
deliverable upon such conversion, exchange or exercise);


(C)  

on any change in the number of shares of Common Stock deliverable upon exercise
of any such options or rights or conversion of or exchange for such convertible
or exchangeable securities or obligations, other than a change resulting from
the antidilution provisions thereof, the Warrant Price shall forthwith be
readjusted to such Warrant Price as would have obtained had the adjustment made
upon the issuance of such options, rights or securities or obligations not
converted prior to such change or options or rights related to such securities
or obligations not converted prior to such change being made upon the basis of
such change; and


(D)  

on the expiration of any such options or rights, the termination of any such
rights to convert or exchange or the expiration of any options or rights related
to such convertible or exchangeable securities or obligations, the Warrant Price
shall forthwith be readjusted to such Warrant Price as would have obtained had
the adjustment made upon the issuance of such options,


-5-

--------------------------------------------------------------------------------

  rights, securities or options or rights related to such securities or
obligations being made upon the basis of the issuance of only the number of
shares of Common Stock actually issued upon the conversion or exchange of such
securities or obligations or upon the exercise of the options or rights related
to such securities or obligations.


                 (ii)     “Excluded Stock” shall mean shares of Common Stock
issued by the Company (1) as a stock dividend payable in shares of Common Stock
or upon any subdivision or split-up of the outstanding shares of Common Stock,
and (2) in connection with the issuance of up to 155,000 shares of Common Stock
(including any share of Common Stock deemed to have been issued pursuant to
subdivision (3) of clause (i) above) (appropriately adjusted for stock splits
and combinations) to directors, officers, or employees of, or consultants to,
the Company in connection with their services as directors of the Company or
their employment by the Company.

                 (iii)    If the number of shares of Common Stock outstanding is
increased by a stock dividend payable in shares of Common Stock or by a
subdivision or split-up of shares of Common Stock, then, following the record
date fixed for the determination of holders of Common Stock entitled to receive
such stock dividend, subdivision or split-up, the Warrant Price shall be
appropriately decreased so that the number of shares of Common Stock issuable
upon the exercise hereof shall be increased in proportion to such increase in
outstanding shares.

                 (iv)    If the number of shares of Common Stock outstanding is
decreased by a combination of the outstanding shares of Common Stock, then,
following the record date for such combination, the Warrant Price shall
appropriately increase so that the number of shares of Common Stock issuable
upon the exercise hereof shall be decreased in proportion to such decrease in
outstanding shares.

                 (v)     In case the Company shall declare a cash dividend upon
its Common Stock payable otherwise than out of earnings or earned surplus or
shall distribute to holders of its Common Stock shares of its capital stock
(other than Common Stock), stock or other securities of other persons, evidences
of indebtedness issued by the Company or other persons, assets (excluding cash
dividends and distributions) or options or rights (excluding options to purchase
and rights to subscribe for Common Stock or other securities of the Company
convertible into or exchangeable for Common Stock), then, in each such case,
immediately following the record date fixed for the determination of the holders
of Common Stock entitled to receive such dividend or distribution, the Warrant
Price in effect thereafter shall be determined by multiplying the Warrant Price
in effect immediately prior to such record date by a fraction of which the
numerator shall be an amount equal to the difference of (x) the Current Market
Price of one share of Common Stock minus (y) the fair market value (as
determined by the Board of Directors of the Company, whose determination shall
be conclusive) of the amount of cash, stock, securities, evidences of
indebtedness, assets, options or rights, as the case may be, so distributed in
respect of one share of Common Stock, and of which the denominator shall be such
Current Market Price.

-6-

--------------------------------------------------------------------------------

                 (vi)    All calculations under this Section 5 shall be made to
the nearest cent or to the nearest one-tenth (1/10) of a share, as the case may
be.

                 (vii)    For the purpose of any computation pursuant to this
Section 5, the Current Market Price at any date of one share of Common Stock
shall be deemed to be the average of the daily closing prices for the 15
consecutive business days ending on the last business day before the day in
question (as adjusted for any stock dividend, split, combination or
reclassification that took effect during such 15 business day period). The
closing price for each day shall be the last reported sales price regular way
or, in case no such reported sales took place on such day, the average of the
last reported bid and asked prices regular way, in either case on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading or as reported by Nasdaq (or if the Common Stock is not at the time
listed or admitted for trading on any such exchange or if prices of the Common
Stock are not reported by Nasdaq then such price shall be equal to the average
of the last reported bid and asked prices on such day as reported by The
National Quotation Bureau Incorporated or any similar reputable quotation and
reporting service, if such quotation is not reported by The National Quotation
Bureau Incorporated); provided, however, that if the Common Stock is not traded
in such manner that the quotations referred to in this clause (v) are available
for the period required hereunder, the Current Market Price shall be determined
in good faith by the Board of Directors of the Company or, if such determination
cannot be made, by a recognized investment banking firm selected by the Board of
Directors of the Company (or if such selection cannot be made, by a nationally
recognized independent investment banking firm selected by the American
Arbitration Association in accordance with its rules).

                 (viii)  Whenever the Warrant Price shall be adjusted as
provided in this Section 5, the Company shall prepare a statement showing the
facts requiring such adjustment and the Warrant Price that shall be in effect
after such adjustment. The Company shall cause a copy of such statement to be
sent by mail, first class postage prepaid, to each Holder of this Warrant at
its, his or her address appearing on the Company’s records. Where appropriate,
such copy may be given in advance and may be included as part of the notice
required to be mailed under the provisions of subsection (x) of this Section 5.

                 (ix)    Adjustments made pursuant to clauses (iii), (iv) and
(v) above shall be made on the date such dividend, subdivision, split-up,
combination or distribution, as the case may be, is made, and shall become
effective at the opening of business on the business day next following the
record date for the determination of shareholders entitled to such dividend,
subdivision, split-up, combination or distribution.

                 (x)     In the event the Company shall propose to take any
action of the types described in clauses (iii), (iv), or (v) of this Section 5,
the Company shall forward, at the same time and in the same manner, to the
Holder of this Warrant such notice, if any, which the Company shall give to the
holders of capital stock of the Company.

-7-

--------------------------------------------------------------------------------

                 (xi)    In any case in which the provisions of this Section 5
shall require that an adjustment shall become effective immediately after a
record date for an event, the Company may defer until the occurrence of such
event issuing to the Holder of all or any part of this Warrant which is
exercised after such record date and before the occurrence of such event the
additional shares of capital stock issuable upon such exercise by reason of the
adjustment required by such event over and above the shares of capital stock
issuable upon such exercise before giving effect to such adjustment exercise;
provided, however, that the Company shall deliver to such Holder a due bill or
other appropriate instrument evidencing such Holder’s right to receive such
additional shares upon the occurrence of the event requiring such adjustment.


SECTION 6.       OWNERSHIP.

                 6.1       Ownership of This Warrant. The Company may deem and
treat the person in whose name this Warrant is registered as the holder and
owner hereof (notwithstanding any notations of ownership or writing hereon made
by anyone other than the Company) for all purposes and shall not be affected by
any notice to the contrary until presentation of this Warrant for registration
of transfer as provided in this Section 6.

                 6.2       Transfer and Replacement. This Warrant and all rights
hereunder are transferable in whole or in part upon the books of the Company by
the Holder hereof in person or by duly authorized attorney, and a new Warrant or
Warrants, of the same tenor as this Warrant but registered in the name of the
transferee or transferees (and in the name of the Holder, if a partial transfer
is effected) shall be made and delivered by the Company upon surrender of this
Warrant duly endorsed, at the office of the Company referred to in Section 12
hereof. Upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft or destruction, and, in such case, of indemnity or security
reasonably satisfactory to it, and upon surrender of this Warrant if mutilated,
the Company shall make and deliver a new Warrant of like tenor, in lieu of this
Warrant; provided that if the Holder hereof is an instrumentality of a state or
local government or an institutional holder or a nominee for such an
instrumentality or institutional holder an irrevocable agreement of indemnity by
such Holder shall be sufficient for all purposes of this Section 6, and no
evidence of loss or theft or destruction shall be necessary. This Warrant shall
be promptly cancelled by the Company upon the surrender hereof in connection
with any transfer or replacement. Except as otherwise provided above, in the
case of the loss, theft or destruction of a Warrant, the Company shall pay all
expenses, taxes and other charges payable in connection with any transfer or
replacement of this Warrant, other than stock transfer taxes (if any) payable in
connection with a transfer of this Warrant, which shall be payable by the
Holder. Holder shall not transfer this Warrant and the rights hereunder except
in compliance with federal and state securities laws.

SECTION 7.       Mergers, Consolidation, Sales'. In the case of any proposed
consolidation or merger of the Company with another entity, or the proposed sale
of all or substantially all of its assets to another person or entity, or any
proposed reorganization or reclassification of the capital stock of the Company,
then, as a condition of such consolidation, merger, sale, reorganization or
reclassification, the Company shall give 30 days’ prior written notice thereof
to the Holder hereof

-8-

--------------------------------------------------------------------------------

and lawful and adequate provision shall be made whereby the Holder of this
Warrant shall thereafter have the right to receive upon the basis and upon the
terms and conditions specified herein, in lieu of the shares of the Common Stock
of the Company immediately theretofore purchasable hereunder, such shares of
stock, securities or assets as may (by virtue of such consolidation, merger,
sale, reorganization or reclassification) be issued or payable with respect to
or in exchange for the number of shares of such Common Stock purchasable
hereunder immediately before such consolidation, merger, sale, reorganization or
reclassification. In any such case appropriate provision shall be made with
respect to the rights and interests of the Holder of this Warrant to the end
that the provisions hereof shall thereafter be applicable as nearly as may be,
in relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise of this Warrant.

SECTION 8.       Notice of Dissolution or Liquidation. In case of any
distribution of the assets of the Company in dissolution or liquidation (except
under circumstances when the foregoing Section 7 shall be applicable), the
Company shall give notice thereof to the Holder hereof and shall make no
distribution to shareholders until the expiration of thirty (30) days from the
date of mailing of the aforesaid notice and, in any case, the Holder hereof may
exercise this Warrant within thirty (30) days from the date of the giving of
such notice, and all rights herein granted not so exercised within such
thirty-day period shall thereafter become null and void.

SECTION 9.       Notice of Extraordinary Dividends. If the Board of Directors of
the Company shall declare any dividend or other distribution on its Common Stock
except out of earned surplus or by way of a stock dividend payable in shares of
its Common Stock, the Company shall mail notice thereof to the Holder hereof not
less than thirty (30) days prior to the record date fixed for determining
shareholders entitled to participate in such dividend or other distribution, and
the Holder hereof shall not participate in such dividend or other distribution
unless this Warrant is exercised prior to such record date. The provisions of
this Section 9 shall not apply to distributions made in connection with
transactions covered by Section 7.

SECTION 10.     Fractional Shares. Fractional shares shall not be issued upon
the exercise of this Warrant but in any case where the Holder would, except for
the provisions of this Section 10, be entitled under the terms hereof to receive
a fractional share upon the complete exercise of this Warrant, the Company
shall, upon the exercise of this Warrant for the largest number of whole shares
then called for, pay a sum in cash equal to the excess of the value of such
fractional share (determined in such reasonable manner as may be prescribed in
good faith by the Board of Directors of the Company) over the Warrant Price for
such fractional share.

SECTION 11.    Special Arrangements of the Company. The Company covenants and
agrees that, unless otherwise approved by the Holder of this Warrant:

                 11.1     Shall Not Amend Certificate. The Company shall not
amend its Articles of Incorporation to eliminate as an authorized class of
capital stock that class denominated as “Common Stock” on the date hereof.

-9-

--------------------------------------------------------------------------------

                 11.2    Shall Bind Successors. This Warrant shall be binding
upon any corporation or other person or entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.

SECTION 12.    Notices. Any notice or other document required or permitted to be
given or delivered to the Holder shall be delivered at, or sent by certified or
registered mail to, the Holder at 1475 Rolling Links Drive, Alpharetta, Georgia
30004 or to such other address as shall have been furnished to the Company in
writing by the Holder, with a copy to Nelson Mullins Riley & Scarborough, LLP,
999 Peachtree Street, NE, Suite 1400, Atlanta, Georgia 30309, Attn: William J.
Ching. Any notice or other document required or permitted to be given or
delivered to the Company shall be delivered at, or sent by certified or
registered mail to, the Company at 807 Dorsey Street, Gainesville, Georgia 30501
or to such other address as shall have been furnished in writing to the Holder
by the Company. Any notice so addressed and mailed by registered or certified
mail shall be deemed to be given when so mailed. Any notice so addressed and
otherwise delivered shall be deemed to be given when actually received by the
addressee.

SECTION 13.    No Rights as Shareholder; Limitation of Liability. This Warrant
shall not entitle the Holder to any of the rights of a shareholder of the
Company except upon exercise in accordance with the terms hereof. No provision
hereof, in the absence of affirmative action by the Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the Warrant Price
hereunder or as a shareholder of the Company, whether such liability is asserted
by the Company or by creditors of the Company.

SECTION 14.    Law Governing. THE VALIDITY, INTERPRETATION, AND ENFORCEMENT OF
THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF GEORGIA WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.


SECTION 15.    MISCELLANEOUS.

                 15.1    Amendments. This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by both parties (or any respective predecessor in interest thereof). The
headings in this Warrant are for purposes of reference only and shall not affect
the meaning or construction of any of the provisions hereof

                 15.2    Definitions. All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

-10-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by
its duly authorized officer this 23rd day of April, 2007.

    NBOG Bancorporation, Inc.                         By: /s/ R. Allen Smith  
    Name: R. Allen Smith       Title:   President & CEO                      
[CORPORATE SEAL]                                       Holder:               /s/
William R. Blanton      William R. Blanton  




-11-

--------------------------------------------------------------------------------

FORM OF NOTICE OF EXERCISE

[To be signed only upon exercise of the Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER
TO EXERCISE THE WITHIN WARRANT

The undersigned hereby exercises the right to purchase _________ shares of
Common Stock which the undersigned is entitled to purchase by the terms of the
within Warrant according to the conditions thereof, and herewith

[check one]

•    makes payment of $__________ therefor; or

•    directs the Company to issue ______ shares, and to withhold ____ shares in
lieu of payment of the
      Warrant Price, as described in Section 2.1 of the Warrant.

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of the Company shall
be:

The shares are to be issued in certificates of the following denominations:

      ______________________
[Type Name of Holder]                 By: ___________________      
Title:__________________  

Dated:____________________

--------------------------------------------------------------------------------

FORM OF ASSIGNMENT
(ENTIRE)

[To be signed only upon transfer of entire Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

FOR VALUE RECEIVED ___________________________ hereby sells, assigns and
transfers unto ___________________________ all rights of the undersigned under
and pursuant to the within Warrant, and the undersigned does hereby irrevocably
constitute and appoint _____________________ Attorney to transfer the said
Warrant on the books of the Company, with full power of substitution.

      ______________________
[Type Name of Holder]                 By: ___________________      
Title:__________________  

Dated:____________________

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.

--------------------------------------------------------------------------------

FORM OF ASSIGNMENT
(PARTIAL)

[To be signed only upon partial transfer of Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

FOR VALUE RECEIVED _________________________ hereby sells, assigns and transfers
unto ___________________________ (i) the rights of the undersigned to purchase
___ shares of Common Stock under and pursuant to the within Warrant, and (ii) on
a non-exclusive basis, all other rights of the undersigned under and pursuant to
the within Warrant, it being understood that the undersigned shall retain,
severally (and not jointly) with the transferee(s) named herein, all rights
assigned on such non-exclusive basis. The undersigned does hereby irrevocably
constitute and appoint __________________________ Attorney to transfer the said
Warrant on the books of the Company, with full power of substitution.

      ______________________
[Type Name of Holder]                 By: ___________________      
Title:__________________  

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.